DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 15 December 2020. Claims 21, 24, 26-29, 31-32, 34-38, and 40 are pending in the case. Claims 21, 24, 26-29, 31-32, 34-38, and 40 were amended. Claims 1-20, 22-23, 25, 30, 33, 39, and 41 were canceled. Claims 21, 29, and 35 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15th, 2020 has been entered.

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites in part, “wherein the second machine-to-machine resource comprises a child subscription machine-to-machine resource.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24, 26-29, 31-32, 34-38, and 40 are being rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0004767 A1), herein after “Song’2016,” in view of Song et al. (US 2015/0370900 A1), herein after “Song’2015.”
Regarding claim 21, Song’2016 teaches an apparatus, the apparatus comprising:
a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising (see Song’2016, Figure 4):
receiving a semantic discovery request, wherein the request comprises a valid discovery criteria (see Song’2016, Paragraph [0046], “The semantic engine SE enables various semantic functions such as semantic discovery, mapping semantic information to an ETSI machine-to-machine specific information, etc.”);
applying the discovery criteria over locally-hosted resources (see Song’2016, Paragraph [0047], “when a semantic application SA, like a home automation application or the like, issues a SPARQL query then the semantic engine SE “translates” or maps the corresponding SPARQL query into a RESTful query for communicationing an ETSI machine-to-machine database DB. The resources of the database DB are annotated with semantic information. Therefore the semantic engine SE provides for resource discovery a unified communication point of a SPARQL query.”); 
identifying one or more resources that meet the discovery criteria (see Song’2016, Paragraph [0048], “The semantic engine SE can decompose a semantic query into multiple sub-queries, send the queries to relevant resources specific to a particular ontology, combine the sub-query results and finally provide an integrated query result formatted in a common domain ontology.”);  

However, Song’2016 does not explicitly teach:
forwarding the semantic discovery request to another apparatus;

Song’2015 teaches:
forwarding the semantic discovery request to another apparatus (see Song’2015, Paragraph [0061], “when member resources are discovered by a machine-to-machine management function and if no member resources are returned from a targeted database, a machine-to-machine semantic engine can extend the discovery to other remote databases, for example neighbor NSCL or GSCL.”);  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song’2016 (teaching a method and system for semantically querying a database by a machine-to-machine application) in view of Song’2015 see Song’2015, Paragraph [0061]). In addition, both the references (Song’2016 and Song’2015) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as machine-to-machine systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Song’2016, and Song’2015 further teaches:
receiving a discovery result that comprises discovered resource list from the another apparatus (see Song’2015, Paragraph [0050], “member resource information is provided in form of a list of available member resources upon performing a resource discovery to said management function by said database. This enables to provide the management function a list of machine-to-machine member resources satisfying the query together with corresponding generation information for the virtual thing from the requested member resource list.”);   
and returning the discovery result including all the discovered resources (see Song’2015, Paragraph [0062], “During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 24, Song’2016 in view of Song’2015 teaches all the limitations of claim 21. Song’2015 further teaches:
forwarding to a sibling semantics node when a semantics resource is not found locally (see Song’2015, Paragraph [0061], “the member resources are selected from a local database and alternatively or additionally from one or more remote databases in case that no member resources are found in the local database.”).


generating a time window for to wait for a response from the sibling semantics node when the semantics resource is not found locally (see Song’2015, Paragraph [0062], “An issuer, e.g. an M2M application, sends a query to the virtual thing and requests that this query is periodically re-calculated for a given time. During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 27, Song’2016 in view of Song’2015 teaches all the limitations of claim 21. Song’2016 further teaches:
wherein the apparatus is a semantics node that is a repository that describes data (see Song’2016, Paragraph [0048], “Ontology refers in particular to a formal description of machine-to-machine resources, of structures of resources, properties, processes and their relationships in a corresponding domain, therefore comprising namespace information and a description. The semantic engine SE supports a mapping that enables to treat an ETSI M2M resource as a semantic RDF resource. The semantic engine SE comprises rules which enable the mapping of ETSI M2M resources to resources of a common ontology.”).

Regarding claim 28, Song’2016 in view of Song’2015 teaches all the limitations of claim 24. Song’2015 further teaches:
receiving an indication that a semantics node is comprises a matching semantics resource. wherein the second machine-to-machine resource comprises a child subscription machine-to-machine resource (see Song’2015, Paragraph [0062], “Only when a condition is matched for a calculated result the result is provided to the application. The information collection via a subscribe/notify mechanism may work as follows: An issuer, e.g. an M2M application, sends a query to the virtual thing and requests that this query is periodically re-calculated for a given time. During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 29, Song’2016 teaches a method for providing semantics in a machine-to-machine environment, the method comprising:
receiving a semantic discovery request, wherein the request comprises a valid discovery criteria (see Song’2016, Paragraph [0046], “The semantic engine SE enables various semantic functions such as semantic discovery, mapping semantic information to an ETSI machine-to-machine specific information, etc.”);
applying the discovery criteria over locally-hosted resources (see Song’2016, Paragraph [0047], “when a semantic application SA, like a home automation application or the like, issues a SPARQL query then the semantic engine SE “translates” or maps the corresponding SPARQL query into a RESTful query for communicationing an ETSI machine-to-machine database DB. The resources of the database DB are annotated with semantic information. Therefore the semantic engine SE provides for resource discovery a unified communication point of a SPARQL query.”); 
identifying one or more resources that meet the discovery criteria (see Song’2016, Paragraph [0048], “The semantic engine SE can decompose a semantic query into multiple sub-queries, send the queries to relevant resources specific to a particular ontology, combine the sub-query results and finally provide an integrated query result formatted in a common domain ontology.”);  

However, Song’2016 does not explicitly teach:
forwarding the semantic discovery request to another apparatus;

Song’2015 teaches:
forwarding the semantic discovery request to another apparatus (see Song’2015, Paragraph [0061], “when member resources are discovered by a machine-to-machine management function and if no member resources are returned from a targeted database, a machine-to-machine semantic engine can extend the discovery to other remote databases, for example neighbor NSCL or GSCL.”);  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song’2016 (teaching a method and system for semantically querying a database by a machine-to-machine application) in view of Song’2015 (teaching a method and system for generating a virtual thing for a machine-to-machine application and a method and system for providing a result of a virtual thing to a machine-to-machine application) and arrived at a method that extends resource discovery. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing more resources when local resources are not available (see Song’2015, Paragraph [0061]). In addition, both the references (Song’2016 and Song’2015) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as machine-to-machine systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Song’2016, and Song’2015 further teaches:
receiving a discovery result that comprises discovered resource list from the another apparatus (see Song’2015, Paragraph [0050], “member resource information is provided in form of a list of available member resources upon performing a resource discovery to said management function by said database. This enables to provide the management function a list of machine-to-machine member resources satisfying the query together with corresponding generation information for the virtual thing from the requested member resource list.”);   
and returning the discovery result including all the discovered resources (see Song’2015, Paragraph [0062], “During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 31, Song’2016 in view of Song’2015 teaches all the limitations of claim 29. Song’2015 further teaches:
forwarding to a sibling semantics node when a semantics resource is not found locally (see Song’2015, Paragraph [0061], “the member resources are selected from a local database and alternatively or additionally from one or more remote databases in case that no member resources are found in the local database.”).

Regarding claim 32, Song’2016 in view of Song’2015 teaches all the limitations of claim 31. Song’2015 further teaches:
generating a time window for to wait for a response from the sibling semantics node when the semantics resource is not found locally (see Song’2015, Paragraph [0062], “An issuer, e.g. an M2M application, sends a query to the virtual thing and requests that this query is periodically re-calculated for a given time. During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 34, Song’2016 in view of Song’2015 teaches all the limitations of claim 31. Song’2015 further teaches:
receiving an indication that a semantics node is comprises a matching semantics resource (see Song’2015, Paragraph [0062], “Only when a condition is matched for a calculated result the result is provided to the application. The information collection via a subscribe/notify mechanism may work as follows: An issuer, e.g. an M2M application, sends a query to the virtual thing and requests that this query is periodically re-calculated for a given time. During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 35, Song’2016 teaches a computer readable storage medium comprising computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
receiving a semantic discovery request, wherein the request comprises a valid discovery criteria (see Song’2016, Paragraph [0046], “The semantic engine SE enables various semantic functions such as semantic discovery, mapping semantic information to an ETSI machine-to-machine specific information, etc.”);
applying the discovery criteria over locally-hosted resources (see Song’2016, Paragraph [0047], “when a semantic application SA, like a home automation application or the like, issues a SPARQL query then the semantic engine SE “translates” or maps the corresponding SPARQL query into a RESTful query for communicationing an ETSI machine-to-machine database DB. The resources of the database DB are annotated with semantic information. Therefore the semantic engine SE provides for resource discovery a unified communication point of a SPARQL query.”); 
identifying one or more resources that meet the discovery criteria (see Song’2016, Paragraph [0048], “The semantic engine SE can decompose a semantic query into multiple sub-queries, send the queries to relevant resources specific to a particular ontology, combine the sub-query results and finally provide an integrated query result formatted in a common domain ontology.”);  

However, Song’2016 does not explicitly teach:
forwarding the semantic discovery request to another apparatus;

Song’2015 teaches:
forwarding the semantic discovery request to another apparatus (see Song’2015, Paragraph [0061], “when member resources are discovered by a machine-to-machine management function and if no member resources are returned from a targeted database, a machine-to-machine semantic engine can extend the discovery to other remote databases, for example neighbor NSCL or GSCL.”);  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song’2016 (teaching a method and system for semantically querying a database by a machine-to-machine application) in view of Song’2015 see Song’2015, Paragraph [0061]). In addition, both the references (Song’2016 and Song’2015) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as machine-to-machine systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Song’2016, and Song’2015 further teaches:
receiving a discovery result that comprises discovered resource list from the another apparatus (see Song’2015, Paragraph [0050], “member resource information is provided in form of a list of available member resources upon performing a resource discovery to said management function by said database. This enables to provide the management function a list of machine-to-machine member resources satisfying the query together with corresponding generation information for the virtual thing from the requested member resource list.”);   
and returning the discovery result including all the discovered resources (see Song’2015, Paragraph [0062], “During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 36, Song’2016 in view of Song’2015 teaches all the limitations of claim 35. Song’2015 further teaches:
forwarding to a sibling semantics node when a semantics resource is not found locally (see Song’2015, Paragraph [0061], “the member resources are selected from a local database and alternatively or additionally from one or more remote databases in case that no member resources are found in the local database.”).


generating a time window for to wait for a response from the sibling semantics node when the semantics resource is not found locally (see Song’2015, Paragraph [0062], “An issuer, e.g. an M2M application, sends a query to the virtual thing and requests that this query is periodically re-calculated for a given time. During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 38, Song’2016 in view of Song’2015 teaches all the limitations of claim 36. Song’2015 further teaches:
receiving an indication that a semantics node is comprises a matching semantics resource (see Song’2015, Paragraph [0062], “Only when a condition is matched for a calculated result the result is provided to the application. The information collection via a subscribe/notify mechanism may work as follows: An issuer, e.g. an M2M application, sends a query to the virtual thing and requests that this query is periodically re-calculated for a given time. During that time, whenever a result is calculated that matches a condition that was specified by the issuer, e.g. the result is different to the previous result, the virtual thing returns the result to the issuer.”).

Regarding claim 40, Song’2016 in view of Song’2015 teaches all the limitations of claim 35. Song’2016 further teaches:
connecting the computer readable storage medium to an apparatus is a semantics node that is a repository that describes data (see Song’2016, Paragraph [0048], “Ontology refers in particular to a formal description of machine-to-machine resources, of structures of resources, properties, processes and their relationships in a corresponding domain, therefore comprising namespace information and a description. The semantic engine SE supports a mapping that enables to treat an ETSI M2M resource as a semantic RDF resource. The semantic engine SE comprises rules which enable the mapping of ETSI M2M resources to resources of a common ontology.”).

Response to Arguments
Applicant’s Arguments, filed December 15th, 2020, have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161











/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161